DETAILED ACTION
Summary
Claims 1-15, 17-21 are pending in the application. Claims 1-15, 17-21 are rejected under 35 USC 112(b). Claims 1-9, 15, 17-21 are rejected under 35 USC 101. Claims 1-9, 15, 17-21 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:
Claim 10 recites “medical imaging device status information” in line 7. It should recite “the medical imaging device status information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites “a status” in line 13. It is not clear if this is referring to a status set forth in line 7, or if it is setting forth a new status. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 12 recites “an observation target” in line 3. It is not clear if this is referring to the same “observation target” as set forth in claim 9, or if this is setting forth a new observation target. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 12 recites “an observation target” in line 5. It is not clear if this is referring to the same “observation target” as set forth in claim 9, the “observation target” set forth in line 3, or if this is setting forth a new observation target. Clarification is required. For the purposes of examination, the “observation target” will be interpreted as referring to the “observation target” set forth in claim 9.
Claim 12 recites “a leading end of an arm” in lines 5-6. It is not clear if this is referring to “a leading end of an arm” set for in line 3, or if it is setting forth a new leading end of an arm. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 12 recites “a focus point of the endoscope camera” in line 19. It is not clear if this is referring to “a focus point of the endoscope camera” set forth in line 13, or if this is setting forth a new focus point of the endoscope camera. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 13 recites the limitation "the medical image filtering device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should recite “the medical image control device”.
Claim 19 recites “the medical imaging device status information includes occlusion information”. It is not clear is the “occlusion information” is a type of “three dimensional information”, or if the occlusion information is medical imaging device status information in addition in addition to the “three dimensional information”. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 20 recites “a status” in line 9. It is not clear if this is referring to a status set forth in line 4, or if it is setting forth a new status. Clarification is required. For the purposes of examination, the latter definition will be used.

All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 15, 17-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of a mental process. This judicial exception is not integrated into a practical application because the addition of generic computer components implementing the abstract idea does not integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step is merely adding insignificant post solution activity.
Claim 1 recites the step of “select at least one medical image from among a plurality of medical images obtained by the plurality of medical imaging devices when a status of a corresponding medical imaging device satisfies a certain image decision condition”. This is a mental process as a human could reasonably select a medical image based on medical imaging device status information satisfying a certain image decision condition. 
The additional step of “output the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices” does not integrate the judicial exception into a practical application. The step is an insignificant post solution activity of outputting data. This limitation is recited at a high level of generality, and the processing circuitry would necessarily output the selected data in order to do anything with the selected data. The additional step of “determine a status of each of a plurality of medical imaging devices based on medical imaging device status information that 
The claim limitations do not amount to significantly more than the judicial exception. The mere use of a processor to perform the abstract idea no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of outputting is merely an insignificant post solution activity of outputting data, which is necessarily done with all data. The step of “determining a status of each of a plurality of medical imaging devices based on medical imaging device status information that includes three dimensional position and attitude information of each of the plurality of medical devices” an insignificant pre-solution activity of gathering data, and is well understood, routine and conventional (See at least US PGPub 2021/0030479 A1 [0123] (position and attitude of stereo images need to be known for it to be able to triangulate and located fiducials), U.S PGPub 2016/0360117 [0003], US PGPub 2015/0332465 A1 [0013], US PGPub 2015/0098551 A1 (Abstract), and US PGPub 2003/0179308 [0022]) and does not amount to significantly more than the judicial exception. When viewed alone and in combination, the claim limitations do not amount to significantly more than the recited judicial exception. Therefore, the claim is not patent eligible.
Claim 2 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).

Claim 4 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 5 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 6 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 7 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 8 merely limits the device that the selected image could be taken by, and is merely connecting the abstract idea to a field of use in a tokenized fashion. Merely indicating a field of use or technological environment in which to apply a judicial exception does not amount to significantly more 
Claim 9 recites a determining step based on an image decision condition, and selecting the image based on the image decision condition. This is an abstract idea that can reasonably be done in the human mind. The claim recites no additional limitation that either not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
Claim 15 is further limiting the abstract idea. This abstract idea can reasonably be done in the human mind, and the claim contains no features which either integrates the abstract idea into a practical application or amounts to significantly more than the judicial exception.
Claim 17 recites discarding the medical images that are not output. This is merely an insignificant post solution activity of the selection, and does not meaningfully limit the abstract idea of selecting the image, and is only tangentially related to the invention.  Therefore, the limitation neither integrates the abstract idea into a practical application, nor amounts to significantly more than the judicial exception.
Claim 18 recites “to filter any remaining medical images of the plurality of medical images that are not selected by the processing circuitry by selectively displaying or recording only the selected at least one medical image”. This is merely an insignificant post solution activity of the selection, and does not meaningfully limit the abstract idea of selecting the image, and is only tangentially related to the invention. Therefore, the limitation neither integrates the abstract idea into a practical application, nor amounts to significantly more than the judicial exception.
Claim 19 is merely further specifying the information which is used for the selecting. This is further limiting the abstract idea of reviewing data for a selection, and further specifying the type of data is merely tying the abstract idea to a particular field of use, and merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)).
Claim 20 recites the step of “selecting at least one medical image from among a plurality of medical images obtained by a plurality of medical imaging devices, the selection being based on medical imaging device status information that includes three dimensional information of at least one of the 
The additional step of “outputting the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices” is an insignificant post solution activity of outputting data. This limitation is recited at a high level of generality, and the processing circuitry would necessarily output the selected data in order to do anything with the selected data. The additional step of “determine a status of each of a plurality of medical imaging devices based on medical imaging device status information that includes three dimensional position and attitude information of each of the plurality of medical imaging devices” does not integrate the judicial exception into a practical application. The step is an insignificant pre-solution activity of gathering data. This limitation is recited at a high level of generality, and is completely unrelated to the abstract idea (as claimed, the “status of a corresponding medical imaging device” does not need to be three dimensional information), and the gathered data is tangential to the claim. “Processing circuitry” is considered a generic computer component, and merely implementing the abstract idea of selecting an image on a generic computer system has not been found to integrate the abstract idea in a practical application. 
The claim limitations do not amount to significantly more than the judicial exception. The mere use of a processor to perform the abstract idea no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of outputting is merely an insignificant post solution activity of outputting data, which is necessarily done with all data. The step of “determining a status of each of a plurality of medical imaging devices based on medical imaging device status information that includes three dimensional position and attitude information of each of the plurality of medical devices” an insignificant pre-solution activity of gathering data, and is well understood, routine and conventional (See at least US PGPub 2021/0030479 A1 [0123] (position and attitude of stereo images need to be known for it to be able to triangulate and located fiducials), U.S PGPub 2016/0360117 [0003], US PGPub 2015/0332465 A1 [0013], US PGPub 2015/0098551 A1 (Abstract), and US PGPub 2003/0179308 [0022]) and does not amount to significantly more than the judicial exception. When view 
Claim 21 recites the step of “to select at least one medical image from among a plurality of medical images obtained by a plurality of medical imaging devices, the selection being based on medical imaging device status information that includes three dimensional information of at least one of the plurality of medical imaging devices”. This is a mental process as a human could reasonably select a medical image based on medical imaging device status information. The additional step of “output the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices” is an insignificant post solution activity of outputting data. This limitation is recited at a high level of generality, and the processing circuitry would necessarily output the selected data in order to do anything with the selected data. The features of “a plurality of medical imaging devices” is directed to an insignificant pre-solution activity of gathering data, as data medical images must be obtained by medical imaging devices. The additional step of “determine a status of each of a plurality of medical imaging devices based on medical imaging device status information that includes three dimensional position and attitude information of each of the plurality of medical imaging devices” does not integrate the judicial exception into a practical application. The step is an insignificant pre-solution activity of gathering data. This limitation is recited at a high level of generality, and is completely unrelated to the abstract idea (as claimed, the “status of a corresponding medical imaging device” does not need to be three dimensional information), and the gathered data is tangential to the claim.  “Processing circuitry” is considered a generic computer component, and merely implementing the abstract idea of selecting an image on a generic computer system has not been found to integrate the abstract idea in a practical application.
 The claim limitations do not amount to significantly more than the judicial exception. The mere use of a processor to perform the abstract idea no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of outputting is merely an insignificant post solution activity of outputting data, which is necessarily done with all data. “Medical Imaging devices” to obtain medical imaging data are well understood, routine, and conventional in the art, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg et al. (U.S Patent 5,961,456) in view of Agusanto et al. (U.S PGPub 2007/0236514 A1).
Regarding Claim 1, Gildenberg teaches a medical control device for a medical imaging system, comprising: 
processing circuitry (Fig. 1, 10) (Col 3, lines 31-40) configured to
determine a status of each of a plurality of imaging devices (Fig. 3, 61+62) based on medical imaging device status that includes three dimensional position and attitude information (Position and orientation Microscope M) (Col 6, lines 14-41) of each of the plurality of medical imaging devices (Col 6, lines 50-60) (if the system determines the position/orientation of the microscope, it is determining the position/orientation of the cameras in the microscope)
select at least one medical image (Fig. 3, 70) (Col 6-7, lines 61-12) from among a plurality of medical images obtained by the plurality of medical imaging devices (Col 7, lines 6-7) and 
output the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices (Col 7, lines 13-21) (Fig. 3, 71).
Gildenberg fails to explicitly teach selecting an image when a status of a corresponding medical imaging device satisfies a certain image decision condition.
Agusanto teaches a medical imaging system (Abstract). This system determines the position of the a medical imaging device, determines if the medical imaging device is in the correct position for medical imaging, and selects and outputs the image taken at the position which satisfied the image decision condition [0050].

Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Gildenberg further teaches wherein the plurality of medical imaging devices includes at least one movable camera (Fig. 3, 61+62) (Col 6, lines 51-60) (as the cameras are connected to a movable microscope (Col 6, lines 4-12), they are considered movable cameras).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Gildenberg fails to explicitly wherein the processing circuitry is further configured to determine whether or not the status of at least one of the plurality of medical imaging devices satisfies the certain image decision condition based on the imaging device status information wherein the image decision condition is that an observation target is included in the medical image.
Agusanto teaches a medical imaging system (Abstract). This system determines the position of the a medical imaging device, determines if the medical imaging device is in the correct position for medical imaging, and selects and outputs the image taken at the position which satisfied the image decision condition [0050]. These viewpoints necessarily contain the observation target (so the calculated second image contains the observation target in the medical image) [0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to select a medical image obtained by a medical imaging device that satisfies the image decision condition, as taught by Agusanto, because this provides an improved method for generating stereoscopic images during a medical procedure, as recognized by Agusanto [0014].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Gildenberg further teaches wherein the processing circuitry is further configured to select at least two medical images from among the plurality of medical images obtained by the plurality of medical imaging devices (Fig. 3, 70,) (Col 7, lines 6-9).

determining a status of each of a plurality of imaging devices (Fig. 3, 61+62) based on medical imaging device status that includes three dimensional position and attitude information (Position and orientation Microscope M) (Col 6, lines 14-41) of each of the plurality of medical imaging devices (Col 6, lines 50-60) (if the system determines the position/orientation of the microscope, it is determining the position/orientation of the cameras in the microscope)
selecting at least one medical image (Fig. 3, 70) (Col 6-7, lines 61-12) from among a plurality of medical images obtained by the plurality of medical imaging devices (Col 7, lines 6-7) and 
outputting the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices (Col 7, lines 13-21) (Fig. 3, 71).
Gildenberg fails to explicitly teach selecting an image when a status of a corresponding medical imaging device satisfies a certain image decision condition.
Agusanto teaches a medical imaging system (Abstract). This system determines the position of the a medical imaging device, determines if the medical imaging device is in the correct position for medical imaging, and selects and outputs the image taken at the position which satisfied the image decision condition [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to select a medical image obtained by a medical imaging device that satisfies the image decision condition, as taught by Agusanto, because this provides an improved method for generating stereoscopic images during a medical procedure, as recognized by Agusanto [0014].
Regarding Claim 21, Gildenberg discloses a medical imaging and control system, comprising: 
a plurality of medical imaging devices (Fig. 3, 61+62) (Col 6, lines 51-60); and
processing circuitry (Fig. 1, 10) (Col 3, lines 31-40) configured to 
determine a status of each of a plurality of imaging devices (Fig. 3, 61+62) based on medical imaging device status that includes three dimensional position and attitude information (Position and orientation Microscope M) (Col 6, lines 14-41) of each of the plurality of medical imaging devices (Col 6, 
select at least one medical image (Fig. 3, 70) (Col 6-7, lines 61-12) from among a plurality of medical images obtained by the plurality of medical imaging devices (Col 7, lines 6-7) and 
output the selected at least one medical image from the plurality of medical images obtained by the plurality of medical imaging devices (Col 7, lines 13-21) (Fig. 3, 71).
Gildenberg fails to explicitly teach selecting an image when a status of a corresponding medical imaging device satisfies a certain image decision condition.
Agusanto teaches a medical imaging system (Abstract). This system determines the position of the a medical imaging device, determines if the medical imaging device is in the correct position for medical imaging, and selects and outputs the image taken at the position which satisfied the image decision condition [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to select a medical image obtained by a medical imaging device that satisfies the image decision condition, as taught by Agusanto, because this provides an improved method for generating stereoscopic images during a medical procedure, as recognized by Agusanto [0014].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of Agusanto as applied to claim 2 above, and further in view of Cosman et al. (U.S PGPub 2004/0138556 A1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Gildenberg fails to explicitly teach wherein the at least one movable camera is a wearable camera.
Cosman teaches a medical camera system (Abstract). This system contains a movable camera that is a wearable camera [0033]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gildenberg to include a wearable camera, as taught by Cosman, as this provides an 
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Gildenberg fails to explicitly teach wherein the at least one movable camera is attached to a treatment tool used in a medical procedure.
Cosman further teaches that the treatment tool can be an endoscope [0029], and the endoscope contains a camera (by having a field of view the endoscope contains a camera) [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gildenberg to include camera attached in to the treatment tool, as taught by Cosman, as this provides an effective way of aligning viewing direction with surgical target, thereby reducing the confusion if the physician moves during surgery, as recognized by Cosman [0006]-[0007].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable Gildenberg in view of Agusanto as applied to claim 2 above, and further in view of Shioda et al. (U.S Patent 8,221,304 B2).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Gildenberg further teaches wherein the at least one movable camera is a microscope camera that obtains an image of an observation target with a microscope (Col 6-7, lines 51-12).
Gildenberg fails to explicitly teach that the microscope is attached to a leading end of an arm.
Shioda teaches a combined microscopic and endoscopic system (Abstract). This system contains a microscope (Fig. 6, 104) (Col 7, lines 44-56) at the leading end of an arm (Fig. 6, 103) (Col 11, lines 13-18).
It would have been obvious to one of ordinary skill in the art before thee effective filing date to modify the system of Gildenberg so the microscope is at the leading end of an arm, as taught by Shioda, because the arm allows the microscope to freely lock in place or move, thereby allowing the system to avoid the microscope image interfering with the endoscopic image, as recognized by Shioda (Col 1, lines 51-59).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. While Gildenberg states the systems could contain endoscopes (Col 5, lines 27-37), Gildenberg fails to 
Shioda teaches further teaches that the system can contain an imaging endoscope (Fig. 6, 121) (Col 11, lines 4-12) attached to the leading end of an arm (Fig. 6, 122) (Col 11, lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include an endoscopic imager attached to a leading end of the arm, as taught by Shioda, because this allows the system to image dead angle areas which are unable to be imaged by the microscope, thereby increasing the effective field of view, as recognized by Shioda (Col 1, lines 47-50).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of Agusanto as applied to claim 2 above, and further in view of Strommer et al. (U.S PGPub 2008/0183071 A1)
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Gildenberg is silent regarding wherein the at least one movable camera is an X-ray camera that obtains an X-ray tomographic image while moving relative to a patient body.
Strommer teaches a system for determining the location of a tip of a medical instruments (Abstract). This system contains an x-ray camera which obtains x-ray images (Fig. 1, 132) [0038] while moving relative to a patient body (Fig. 1, 136) [0043]. These images can be tomographic images [0104].
It would have been obvious to one of ordinary skill in the art to substitute the x-ray system of Gildenberg with an x-ray system which obtains x-ray tomographic images while moving, as taught by Strommer, as the substitution for one known x-ray imaging system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an x-ray camera are reasonably predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of Agusanto as applied to claim 2 above, and further in view of Moll (U.S PGPub US 2007/0197896 A1) .
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Gildenberg fails to explicitly teach wherein the movable camera is configured to obtain an ultrasound image inside a blood vessel while moving a catheter provided with a transducer on a leading end, inside the blood vessel.
Moll teaches a robotic surgery system (Abstract). This system obtains ultrasound images with a transducer on the leading end (Fig. 142, 510) inside a blood vessel [0264]-[0265].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the ultrasound of Gildenberg with an ultrasound to obtain ultrasound images inside a blood vessel while moving, as taught by Strommer, as the substitution for one known ultrasound system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using IVUS are reasonably predictable.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg in view of Agusanto as applied to claim 1 above, and further in view of Murakami (JP 2015119323 A).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Gildenberg fails to explicitly teach wherein the processing circuitry is further configured to discard any medical images of the plurality of medical images obtained by the plurality of medical imaging devices that are not selected.
Murakami teaches a system for storing images (Abstract). This system only stores the obtained images selected by image selecting unit based on the orientation of the camera [0027]+[0051]. As only the selected images are saved, that implies the unselected images are discarded. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gildenberg to discard medical images obtained by a medical imaging devices that are not selected (e.g. because they are blurry), as taught by Murakami, because this insures that only desired images are stored [0052], thereby reducing the amount of memory used.

Murakami teaches a system for storing images (Abstract). This system only stores the obtained images selected by image selecting unit based on the orientation of the camera [0027]+[0051]. As only the selected images are saved, that implies the unselected images are discarded. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Gildenberg to discard medical images that are not selected (e.g. because they are blurry), as taught by Murakami, because this insures that only desired images are stored [0052], thereby reducing the amount of memory used.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Gildenberg in view of Agusanto as applied to claim 1 above, and further in view of Popovi (U.S PGPub 2015/0190204 A1).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. Gildenberg fails to explicitly teach wherein the medical imaging device status information includes occlusion information and images of the plurality of medical images having the occlusion information indicating surgical field occlusion are not selected.
Popovi teaches a system for planning a medical imaging trajectory (Abstract). This system plans the trajectory to minimize and eliminate occlusions of the target area by an endoscope [0017]-[0019].
It would have been obvious to one of ordinary skill in the art to modify the system of Gildenberg so the status information includes occlusion information, as taught by Popovi, because this allows the system to create an imaging plan that avoids the occlusion, thereby increasing the quality of the image, as recognized by Popovi [0003]+[0008]. It further would have been obvious to one of ordinary skill to not select image having the occlusion information because Popovi recognizes that images with occlusion information are inadequate for viewing the region of interest [0003].

                                                                                                                                                                              
Allowable Subject Matter
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims are allowable for substantially the same reasons as set forth on pages 18-22 of the Non-Final Rejection mailed 8/18/2021.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are subject matter eligible. The Applicant argues that “human would use image analysis to select images, not on status information regarding a position and attitude of an imaging device, much less whether that status information satisfies a certain image decision condition, as now clarified in claim 1”. As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.") (MPEP 2106.05(I)). Furthermore, it is not clear why a human would “use image analysis”, rather than status information, to select images. As detailed more fully above, amended claim 1 recites an abstract idea.
Applicant continues to argue that the claim as a whole integrated the recited judicial exception into a practical application, and that the claims achieve an improved technological result. The Examiner disagrees. The claims, as a whole, as directed to “A medical control device for a medical imaging system, comprising: processing circuitry configured to determine a status of each of a plurality of medical imaging devices based on medical imaging device status information that includes three dimensional position and attitude information of each of the plurality of medical imaging devices, select at least one medical image 
Applicant’s arguments with respect to claims 1, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Gildenberg was not relied on to teach the newly amended claims, Agusanto was relied on to teach the newly added limitations. Therefore, claim 1 is now rejected under 35 USC 103. For similar reasons, claims 20 and 21 are also rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marie et al. (U.S PGPub 2021/0030479 A1), which shows obtaining a position and attitude of an imaging device.
Elefteriu et al. (U.S PGPub 2016/0360117 A1), which shows obtaining a position and attitude of an imaging device.
Schmidt et al. (U.S PGPub 2015/0332465 A1), which shows obtaining a position and attitude of an imaging device.
Kwak et al. (U.S PGPub 2015/0098551 A1), which shows obtaining a position and attitude of an imaging device.
Zamorano et al. (U.S PGPub 2003/0179308 A1), which shows obtaining a position and attitude of an imaging device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SEAN D MATTSON/Primary Examiner, Art Unit 3793